          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

KEDRIEN L. BROWN                                        PLAINTIFF

v.                     No. 3:19-cv-25-DPM

CHRIS JEFFERSON,
Jonesboro Police Department                            DEFENDANT

                              ORDER
     If Brown wants to respond to Jefferson's motion for summary
judgment, Doc. 16, then he must do so by 1 May 2020.
     So Ordered.

                                             v
                               D.P. Marshall Jr.
                               United States District Judge
